The relator, Miss Bama Phillips, was a licensed, first grade teacher in Jackson county, Miss., and was, on June 12, 1930, elected as a teacher in the Kreole school of the Orange Lake consolidated school district for the session of 1930-1931. On June 27, 1930, two of the three trustees of the consolidated school district notified the superintendent of education that they desired to transfer Miss Phillips from the Kreole school to the Pecan school in said Orange Lake consolidated school district, and the superintendent ordered her transferred from the Kreole to the Pecan school, and made a contract with her to teach the school.
At that time, there was no central school located in the Orange Lake consolidated school district, and the schools were being taught at the former school sites, which were now to go into the consolidated school district. On July 14, 1930, the Jackson county school board detached the major portion of the territory constituting the Kreole school district as it formerly existed, including the school building, and annexed said territory to the Moss Point separate school district.
The trustees of the Orange Lake consolidated school district elected Mrs. J.R. Baria as a teacher in the Pecan school district, and a contract was made with her to teach therein; but, thereafter, the superintendent of education, at the request of two of the trustees, undertook to transfer Mrs. Baria to the Kreole school district, but she insisted upon her contract rights and brought suit to enforce same, in which suit she prevailed, as will appear from the case of State ex rel. v. Alexander,158 Miss. 557, 130 So. 754.
Miss Bama Phillips, the relator in the present suit, taught two months and three weeks at the Pecan school, and was paid for the two months of time by the county superintendent of education. She brought the present *Page 694 
suit to compel the carrying out of her contract for the full term, and to compel the superintendent to issue warrants for services to be rendered during the term.
In the court below, she was allowed payment for the three weeks actually taught, she having been paid for the two months already; but was denied relief as to the balance of the term.
We think the circuit court was correct. When the school board took from the Orange Lake consolidated school district the Kreole school district, including the building, and annexed it to the Moss Point consolidated school district, the appellant, Miss Bama Phillips, had no school to teach under her contract. The county school board had authority in the premises, and the rights of the relator were subject to the lawful power of the school board. The finding of the circuit court was as favorable to her as the law authorizes. The judgment of the circuit court is accordingly affirmed.
Affirmed.